     Case 3:21-cv-00098-BEN-JLB Document 10 Filed 04/06/21 PageID.329 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9   TATOMA, INC., a California corporation,         Case No.: 3:21-cv-00098-BEN-JLB
     dba Atelier Aucoin Salon, on behalf of
10
     itself and all others similarly situated,       ORDER GRANTING UNOPPOSED
11                      Plaintiff,                   MOTION TO FILE A FIRST
                                                     AMENDED COMPLAINT
12   v.
13                                                   [ECF No. 9]
     GAVIN NEWSOM, in his official
14   capacity as the Governor of California;
     XAVIER BECERRA, in his official
15
     capacity as the Attorney General of
16   California; and KRISTY UNDERWOOD,
     in her official capacity as Executive
17
     Officer of the State Board of Barbering
18   and Cosmetology,
                          Defendants.
19
20         This matter comes before the Court on Plaintiff Tatoma, Inc.’s Unopposed Motion
21   to File a First Amended Complaint. ECF No. 9. The Court, having considered the
22   motion and applicable law, orders as follows:
23         1.    The motion is GRANTED.
24         2.    Plaintiff shall file its First Amended Complaint by April 9, 2021.
25         IT IS SO ORDERED.
26
     Dated: April 6, 2021                  ________________________________
27                                              HON. ROGER T. BENITEZ
                                                United States District Judge
28
                                                 1
                                                                            3:21-cv-00098-BEN-JLB
